Title: From Benjamin Franklin to Jane Mecom, 20 May 1763
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister
Philada. May 20. 1763
I am just return’d from Virginia, and find your Favour of April 11. I purpose setting out with my Colleague Mr. Foxcroft for New England, the Beginning of next Month, and hope soon for the Pleasure of seeing you; but have no Expectation of bringing my Dame to undertake such a Journey; and have not yet ask’d her Opinion of Sally’s going. My Love to Brother and your Children. I am, Your affectionate Brother
B Franklin
 Addressed: To / Mrs Jane Mecom / Boston / Free / B Franklin
